Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement  
Acknowledgement is made of applicant’s amendment made on 01/15/2021. Applicant’s submission filed has been entered and made of record.
Status of the Claims
Claims 1-14 are pending. Amended claim 15 is non-compliant under 37 CFR 1.121(c)(1):  The claim listing shall commence on a separate sheet of the amendment document and the sheet(s) that contain the text of any part of the claims shall not contain any other part of the amendment.  
Examiner’s Amendment
An examiner's amendment is applied to claim 15 as follow:
15. (currently amended) A non-transitory computer-readable storage medium embodied thereon a program executable by a processor for performing a method, the method comprising: 
receiving an acoustic signal representing at least a portion of a speech utterance; 
converting the acoustic signal into a sequence of encoder states; 
decoding the sequence of encoder states to identify locations of encoder states in the sequence of encoder states that encode transcription outputs; 
partitioning the sequence of encoder states into a set of partitions based on the locations of the identified encoder states, wherein, in response to identifying a next new location in the sequence of encoder states, a partition is formed by extracting a portion of the sequence of encoder states as a function of the new location; 
submitting the set of partitions sequentially into an attention-based decoder by executing the attention-based decoder multiple times, once for each partition, to produce a transcription output for each of the submitted partitions; and 
outputting the transcription outputs.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This examiner’s amendment is permitted under MPEP 1302.04(C): Correct an amendment filed under 37 CFR 1.312  that is non-compliant under 37 CFR 1.121  whose entry would otherwise be recommended.
Allowable Subject Matter
Claims 1-15 are allowed:
Exemplary independent claim 14 recites:

receiving an acoustic signal representing at least a portion of a speech utterance; 
converting the acoustic signal into a sequence of encoder states; 
decoding the sequence of encoder states to identify locations of encoder states in the sequence of encoder states that encode transcription outputs; 
partitioning the sequence of encoder states into a set of partitions based on the locations of the identified encoder states, wherein, in response to identifying a next new location in the sequence of encoder states, a partition is formed by extracting a portion of the sequence of encoder states as a function of the new location; 
submitting the set of partitions sequentially into an attention-based decoder by executing the attention-based decoder multiple times, once for each partition, to produce a transcription output for each of the submitted partitions; and 
outputting the transcription outputs.
Prabhavalkar teaches an attender that acts as an alignment model incorporating multi-head attention that allows the model to attend to multiple locations of an encoder’s encoded features (¶67). In a particular implementation, an attention layer module selects frames in the encoder representation that the decoder should attend to when predicting sub-word unit (¶116) where a neural transducer (NT) model limits attention to fixed size blocks of encoder space (¶119), produces a sequence of k outputs, and then proceeds to compute attention over the next block until all blocks have been processed (¶120).  
Prabhavalkar, alone or in combination, does not teach or render obvious the combination of limitations set forth in exemplary claim 14 and thus the limitations of independent claims 1 and 15. Therefore, claims 1-15 are allowed.  
SIndependent Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be labeled “comments on statement of reasons for allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Richard Z. Zhu whose telephone number is 571-270-1587 or examiner’s supervisor King Y. Poon whose telephone number is 571-272-7440. Examiner Richard Zhu can normally be reached on M-Th, 0730:1700.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.